FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action in the request for continued examination (“RCE”) addresses broadening reissue U.S. Application No. 16/716,840 (“instant application”).  Examiners find the actual filing date of the instant application is December 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,787 (“’787 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).
claims 1-17 (“Patented Claims”). In the amendment filed November 30, 2021 ("NOVEMBER 2021 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-38 are added, which are grouped as follows:
Apparatus claims 18-27 and 34;
Method claims 28-33 and 35-38.

Priority Claims
7.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
8.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Notice of Pre-AIA  or AIA  Status
9.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed November 30, 2020
--Claim Amendments--
11.	Examiners acknowledge Applicant’s summary of the amendment history in this case (see Remarks, pgs. 7-10). Applicant requests Examiners modify the statements pertaining to the claim amendments to acknowledge the amendments relative to the previously filed set of amendments (see id.).
In response, Examiners maintain the claim acknowledgements because they are made relative to the ‘961 Patent. Amendments in reissue are made relative to the patent (see 37 CFR 1.173(g)). As such, the previous set of claim amendments added claims 18-33 because claims 18-33 were added relative to the ‘961 Patent. In addition, the instant claim amendments (i.e., the NOVEMBER 2021 CLAIM AMENDMENTS) add claims 18-38 because they are added relative to the ‘961 Patent. 

--Statement of Support for Claim Changes under 37 CFR 1.173(c)--
12.	Examiners find the statement of support for the NOVEMBER 2021 CLAIM AMENDMENTS in the Remarks at 14-16.

--Claim Interpretation Under §112(f)—
13.	As an initial matter, Examiners note that Applicant has made the same argument (i.e., the claim terms “front vehicle location unit” and “position information correcting unit” recite sufficiently definite structure so that the presumption that 35 U.S.C. 112(f) does not apply) no less than twelve (12) times among seven (7) different reissues for the same ‘961 Patent.
twelve times, Examiners maintain this issue has received a full and fair hearing and that a clear issue has been developed between Applicant and Examiner and as such, this argument is ripe for appeal.1

--“a front vehicle location unit comprising one or more processors configured to…”--

14.	As to the §112(f) presumption for the generic placeholder “a front vehicle location unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “front vehicle location unit comprising one or more processors configured to” (see Remarks 19-23).
	In addition, Applicant argues like the “modernizing device” and “computing unit” of Inventio AG v. Thyssenkrupp Elevator Americals Corp., 649 F.3d 1350, the “front vehicle location unit” is a structural modifier that connotes sufficient structure so that the term is not a generic placeholder (see Remarks 19-23).

The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “front vehicle location unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle.”
Specifically, the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining’ because a general purpose processor is incapable of the ‘obtaining’ and ‘determining’ without an algorithm for implementing these steps.
--“a position information correcting unit comprising one or more processors configured to…”--

15.	As to the §112(f) presumption for the generic placeholder “a position information correcting unit,” Applicant argues none of the examples of generic placeholders set forth position information correcting unit comprising one or more processors configured to” (see Remarks 24-29).
In addition, Applicant argues like the “modernizing device” and “computing unit” of Inventio AG v. Thyssenkrupp Elevator Americals Corp., 649 F.3d 1350, the “position information correcting unit” is a structural modifier that connotes sufficient structure so the term is not a generic placeholder (see Remarks 24-29).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “position information correcting unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “compare the determined position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information of the second vehicle, correct the received position information of the matching surrounding vehicle according to a result of the comparing.”
Specifically, the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining’ because a general purpose processor is incapable of the ‘comparing’ and ‘correcting’ without an algorithm for implementing these steps.

--Rejections Under 35 U.S.C. §101--
16.	Because the arguments in the Remarks at pages 29-32 are directed to the MAY 2021 CLAIM AMENDMENTS, the arguments are moot.
The NOVEMBER 2021 CLAIM AMENDMENTS have necessitated a new basis for the §101 rejection. See rejection below.

--Terminal Disclaimer--
17.	The terminal disclaimer filed December 28, 2020 has been APPROVED.

--35 U.S.C. §251 (New Matter)--

18.	Applicant argues the Office has not established a prima facie case of new matter with respect to claims 18-38 because the Office has not explained why the omission of the step “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” in the “position information correcting unit” is not supported by the ‘961 Patent.
claim 18 claims the step of “compare the determined relative position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information…,” which requires identification of the “matching surrounding vehicle” because a “matching surrounding vehicle” is not otherwise described in the ‘961 Patent.
In other words, the ‘comparing’ step cannot be executed without the essential step of ‘identifying a matching surrounding vehicle’ because the claim term ‘a matching surrounding vehicle’ is not otherwise described/defined in the ‘961 patent and as such one of ordinary skill in the art would not know which surrounding vehicle to ‘compare.’
Moreover, the flowchart of figure 3 describes step S350 (i.e., the ‘comparing’ step) following necessarily from step S340 (i.e., the step where the matching surrounding vehicle is identified). Thus, the step of “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” in the “position information correcting unit” is an essential step.
Applicant’s statement of support under 37 CFR 1.173(c) identifies figures 1A, 1B, 2, col.4:1-col.6:35 as support for the claim amendments (see Remarks 15). Examiners do not find a description of an algorithm to execute the step of ‘determining a matching surrounding’ vehicle without first executing the identifying step as described by S340.



    PNG
    media_image1.png
    1012
    712
    media_image1.png
    Greyscale

compare the determined relative position of the second vehicle with received position information of a matching surrounding vehicle around the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information corresponding to the identifier information of the second vehicle” and Applicant’s argument directed to the support for this limitation. However, this claim limitation is not the reason for the new matter rejection. Rather, it is the omission of the essential step of “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle,” which is shown as essential step S340 in figure 3 above. The omission of this step is new matter because the only disclosed embodiment describes this step as essential.

--35 U.S.C. §112(a) (Written Description)--
19.	Applicant argues that nowhere in the patent does the inventor describe “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” as a critical or essential step (see Remarks 35-40).
	This argument is not persuasive because Examiners maintain figure 3, which is the only described embodiment, shows that S340, which is the antecedent basis for the “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” step, must necessarily be executed before the claimed “compare” (S350) and “correct” (S380) steps are executed. As such, Applicant describes the “identify” step (i.e., S340) as essential to the invention that executes the claimed “compare” (i.e., S350) and “correct” (i.e., S380) steps because figure 3 shows that this step necessarily precedes the claimed “compare” and “correct” steps.

--35 U.S.C. §112(b) (Omitted Step)—
20.	Applicant argues that the omitted step that Examiners allege amounts to a gap in the steps is not in fact an essential step (see Remarks 40-41).
This argument is not persuasive because Examiners maintain figure 3, which is the only described embodiment, shows that S340, which is the antecedent basis for the “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” step, must necessarily be executed before the claimed “compare” (S350) and “correct” (S380) steps are executed. As such, Applicant the “identify” step (i.e., S340) is essential to the invention that executes the claimed “compare” (i.e., S350) and “correct” (i.e., S380) steps because the “compare” and “correct” steps cannot be executed without first executing the “identify” step, as shown in figure 3, which is the only disclosed embodiment in the ‘961 Patent.


Claim Interpretation
21.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“front vehicle location unit comprising one or more processors configured to…” in claims 18-27 and 34, which corresponds to the structure of col.4:41-col.5:19;
“position information unit comprising one or more processors configured to…” in claims 18-27 and 34, which is best understood as corresponding to the structure of col.5:41-col.6:35.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
22.	Claims 28-30 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
--Claim 28--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “obtaining identifier information of a front travelling vehicle that is travelling in front of a first vehicle while the first vehicle is travelling on a curved road,” may be achieved, by a human, by merely looking at the license plate of the front travelling vehicle.
Examiners find the limitation “determining a relative position of the front travelling vehicle with respect to a current position of the first vehicle,” may be achieved, by a human, by merely judging how far the vehicle in front of her is travelling.
Examiners find the limitation “receiving identifier information and position information of the one or more surrounding vehicles that are travelling in a surrounding are of the first vehicle,” may be achieved, by a human, merely by listening to a recited list of vehicle license plates and their respective positions.
Examiners find the limitation “identifying a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of the one or more surrounding vehicles as being a matching surrounding vehicle corresponding to the front travelling vehicle,” may be achieved, by a human, who has listened to the recited list of vehicle plates and their respective positions and looking at the license plate of the vehicle travelling in front of her and determining whether the car in front of her is located in the position recited in the received list of surrounding vehicles.
Examiners find the limitation “correcting the received position information of the matching surrounding vehicle among the received position information of the one or more surrounding vehicles according to the determined relative position of the front travelling vehicle,” may be achieved, by a human, merely by correcting the list of the license plates of the surrounding vehicles and their respective stated positions with the determined relative position.
Thus, claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because 
the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished and as such amounts to a claim that is merely adding the words "apply it" to the judicial exception (see MPEP §2106.05(f)(1)).
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, and correcting) are directed to the abstract idea.
--Claim 29--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “measuring a distance to the front travelling vehicle,” may be achieved by a human merely by looking at the front travelling vehicle because a person is capable of visually estimating distance for the purposes of driving a vehicle. 
Thus, the addition of this limitation to the mental processes of base claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) into a practical application.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, 
--Claim 30--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “wherein the determining of the relative position of the front travelling vehicle comprises determining the relative position of the front travelling vehicle using the information of a curved road, and the information of the curved road comprises a total number of lanes and a curvature of the curved road” may be achieved, by a human, merely by safely driving a vehicle behind the front driving vehicle.
Thus, the addition of this limitation to the mental processes of base claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., 
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements.
--Claim 32--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “wherein the correcting of the received position information of the matching surrounding vehicle according to the determined relative position of the front travelling vehicle comprises: determining a correction value according to the difference between the received position information of the matching surrounding vehicle and the determined relative position of the front travelling vehicle, and correcting the received position information of the matching surrounding vehicle according to the determined correction value”” may be achieved, by a human, merely by considering the list of license plates and corresponding positions of the vehicles with the respective license plates with the information obtained by looking at a vehicle with the license plate and noting that the specific vehicle is not where it is said to be on the list of 
Thus, the addition of this limitation to the mental processes of base claim 28, considered as a whole, is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea and the claim does not include additional elements that integrate the judicial exception of the abstract idea (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) into a practical application.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea.
--Claim 33--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
wherein the correcting of the received position information of the matching surrounding vehicle according to the determined relative position of the front travelling vehicle comprises: correcting the received position information of the matching surrounding vehicle according to the determined correction value comprises correcting the received position information of all of the one or more surrounding vehicles according to the determined correction value” may be achieved, by a human, merely by considering the list of license plates and corresponding positions of the vehicles with the respective license plates with the information obtained by looking at a vehicle with the license plate and noting that the specific vehicle is not where it is said to be on the list of surrounding vehicles and then correcting the list according to the person’s visual determination of the position of the vehicle.
Also, Examiners find the limitation “generating a travel map of all of the one or more surrounding vehicles according to the corrected position information of all the one or more surrounding vehicles” may be achieved by a human with a pen and paper merely by sketching a map from the observed position of the front travelling vehicle with the received position of the surrounding vehicles.
Thus, the addition of these limitations to the mental processes of base claim 28, considered as a whole, are directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations (i.e., obtaining, determining, receiving, identifying, correcting, 
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations (i.e., obtaining, determining, receiving, identifying, correcting, and measuring) are directed to the abstract idea.

Claim Rejections -35 USC § 251- New Matter
23.	Claims 18-38 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
Specifically, the omission of the step of “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle, ” is not supported by the ‘961 Patent.

Claim Rejections - 35 USC § 112
24.	Claims 18-27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement (see MPEP §2163.05(I)(A)).
The omitted essential step in the “position information correcting unit” is “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle.” 
First, the above step is an essential step because claim 18 claims the step of “compare the determined relative position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information…,” which requires identification of the “matching surrounding vehicle” because a “matching surrounding vehicle” is not otherwise described in the ‘961 Patent.
In other words, the ‘comparing’ step cannot be executed without the essential step of ‘identifying a matching surrounding vehicle’ because the claim term ‘a matching surrounding vehicle’ is not otherwise described/defined in the ‘961 patent and as such one of ordinary skill in the art would not know which surrounding vehicle to ‘compare.’
Moreover, the flowchart of figure 3 describes step S350 (i.e., the ‘comparing’ step) following necessarily from step S340 (i.e., the step where the matching surrounding vehicle is identified). Thus, the step of “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle” in the “position information correcting unit” is an essential step.
Applicant’s statement of support under 37 CFR 1.173(c) identifies figures 1A, 1B, 2, col.4:1-col.6:35 as support for the claim amendments (see Remarks 15). Examiners do not find a description of “a matching surrounding vehicle” in these citations.
Applicant’s statement of support under 37 CFR 1.173(c) identifies figures 1A, 1B, 3, col.4:1-26 and col.6:36-col.7:56 of the ‘961 Patent as support for the claim amendments (see Remarks 15). Examiners do not find a description of “a matching surrounding vehicle” in these citations.

25.	Claims 18-27, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
As to claims 18-27 and 34, the omitted essential step in the “position information correcting unit” is “identify a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of surrounding vehicles to determine a matching surrounding vehicle.”
Also as to claim 37, the claim limitation “by a method that causes the determined relative position of the front travelling vehicle to be at least as accurate as the received position information of the matching surrounding vehicle” is indefinite because of the phrase “at least as accurate.” Specifically, the claim term “at least as accurate” is a relative term and the ‘961 Patent does not describe how to determine the accuracy of determined relative position” is at least as accurate as the “received position information.” As such, it is indefinite.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the following:
        (1) App. No. 16/716,787 - Applicant Remarks filed Nov. 30, 2021 (pgs. 11-18);
        (2) App. No. 16/716,787 - Applicant remarks filed May 17, 2021 (pgs. 14-17);
        (3) App. No. 16/716,787 - Applicant remarks filed Dec. 28, 2020 (pgs. 14-16);
        (4) App. No. 16/716,840 - Applicant Remarks filed Nov. 30, 2021 (pgs. 19-19);
        (5) App. No. 16/716,840 - Applicant Remarks filed May 18, 2021 (pgs. 15-17):
        (6) App. No. 16/716,840 - Applicant Remarks filed Dec. 28, 2020 (pgs. 15-17);
        (7) App. No. 17/021,271 - Applicant Remarks filed June 8, 2021 (pgs. 17-20); 
        (8) App. No. 17/021,405 - Applicant Remarks  filed Jan. 4, 2022 (pgs. 22-33);
        (9) App. No. 17/021,405 - Applicant Remarks filed Aug. 11, 2021 (pgs. 23-33);
        (10) App. No. 17/021,695 - Applicant Remarks filed Jul. 26, 2021 (pgs. 25-35);
        (11) App. No. 17/021,867 - Applicant Remarks filed Aug. 6, 2021 (pgs. 24-36);
        (12) App. No. 17/021,915 - Applicant Remarks filed Aug. 13, 2021 (pgs. 19-35).